Citation Nr: 1203239	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-18 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder. 

2.  Entitlement to service connection for right ear hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1955 to July 1959. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  In that rating decision, the RO denied the claims for service connection for bilateral hearing loss, tinnitus and skin disorder.  The Veteran appealed.  After readjudication of the matters, the RO, in a March 2011 rating decision, granted entitlement to service connection for left ear hearing loss and tinnitus.  The matters of right ear hearing loss and a skin disorder remain on appeal. 

In October 2011, the Veteran testified before the undersigned during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a skin disorder and for right ear hearing loss.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

Initially, the Board observes that the Veteran's service treatment records are unavailable due to a fire-related incident and, therefore, the VA has a "heightened duty to assist" and notify the Veteran with these claims.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  This expanded duty includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005).

In a June 2009 letter, the Veteran was informed of the National Personnel Records Center (NPRC) fire in 1973 and asked to complete a NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  The Veteran completed and submitted the NA Form 13055, and he indicated that he received treatment between 1956 and 1959 for skin problems.  This time frame was not specific enough to allow for a search of sick reports and morning reports, which are limited to 90-day date ranges, and the Veteran was asked to provide a more specific date range.  He did not respond.  However, during the October 2011 Board hearing, the Veteran testified that he first incurred skin problems while he was deployed to Japan.  The Veteran's DD-214 confirms that the Veteran was deployed overseas for one year.   The Board finds that another attempt should be made to find any available records.  The RO/AMC should again contact the Veteran and request that he submit completed NA Form 13055 and/or 13075 to allow a further request for service treatment records from NPRC and ask him to specifically identify three month time span(s) when he would have sought treatment during his yearlong deployment in Japan. 

Further, a review of the claims folder shows that no attempt has been made to obtain the Veteran's service personnel records.  It is noted that these records might at least contain a copy of the Veteran's separation examination and that such record would be useful in adjudicating the current matters on appeal.  See 38 C.F.R. § 3.159(c)(2). 

A remand is also necessary to obtain any outstanding VA and private treatment records.  During the October 2011 videoconference hearing, the Veteran testified that he has received private and VA treatment for his skin problems since 1959.  The Veteran has testified that he received treatment at a VA medical facility in Wichita, Kansas from 1959 to 1993.  He also reported that he had received private treatment from a dermatologist (Dr. Gary or Green) when he was living in Wichita, Kansas, and that he currently receives similar treatment from Dr. Garcia.  It does not appear that VA has attempted to obtain these VA or private treatment records.  

In this regard, it is noted that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613  (1992). 

In addition, the RO/AMC should contact the Veteran and ask his assistance in identifying and obtaining any outstanding private treatment records.

Next, the Board observes that the RO, in its September 2009 rating decision, denied the Veteran's skin disorder claim based on the lack of medical evidence that showed the Veteran had any skin problems during his period of service or since then.  Since that rating decision, the Veteran has submitted private medical records that show his skin problems have been variously diagnosed, to include:  pruritus, eczema, and xerosis.  See private treatment records dated from 2009 to 2011.  The Veteran also testified that his treating dermatologist informed him that he had tinea versicolor.  See October 2011 Board hearing, pg. 18. 

Given the additional evidence of a current diagnosis and VA's heightened duty to assist in this case, the Board finds that the Veteran should be afforded a VA examination in conjunction with his skin disorder claim.  After all the available treatment records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA skin examination to identify the nature and likely etiology of his claimed skin disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A remand is also needed to provide the Veteran with a new VA audiological examination in conjunction with his right ear hearing loss.  VA has conceded that the Veteran was exposed to acoustic trauma during his period of service when it granted entitlement to service connection for left ear hearing loss and tinnitus.  See March 2011 rating decision.  The RO denied the Veteran's claim for right ear hearing loss because the findings contained in a February 2011 VA audiological examination failed to show a right ear hearing loss severe enough to constitute a disability as defined by 38 C.F.R. § 3.385.  The Veteran contends that the findings contained in that VA examination do not accurately reflect the severity of the hearing loss in his right ear because he was coached by the VA examiner to "guess" at sounds and words during testing, and because he underwent multiple speech recognition tests in order to obtain a higher score.  

The Veteran's representative articulated that if the Veteran had guessed correctly at least once on the speech recognition examination, that would have changed his speech recognition score from an 88 percent (qualifying for hearing loss disability under  38 C.F.R. § 3.385) to a 96 percent.  A notation on the second page of the February 2011 VA examination confirms that the Veteran underwent multiple speech recognition tests and that only the "best performance" scores were recorded. 

Given the Veteran's contentions that the February 2011 VA audiological examination does not accurately reflect the severity of his right ear hearing impairment, and his new assertion that the hearing loss in his right ear has worsened, the Board finds that the Veteran should be afforded a new VA audiological examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit completed VA Form 13055 and/or 13075 to allow a further request for service treatment records from the National Personnel Records Center.  In particular, the Veteran should be asked to identify a 90-day time span during his yearlong deployment in Japan when he received treatment for any skin problems. 

2. The RO/AMC shall take appropriate steps to secure all of the Veteran's service personnel records from the National Personnel Records Center, or from any other appropriate source as necessary to obtain complete records.  These records shall be associated with the claims file. 

3. Attempt to obtain any outstanding VA treatment records from medical facilities in Wichita, Kansas since 1959.  

4. Ask the Veteran's assistance in identifying and obtaining outstanding records of pertinent private treatment.  Specifically noted in this regard are any pertinent records from doctors identified by the Veteran, such records of private treatment by dermatologist (Dr. Gary or Green) at a medical clinic in Wichita, Kansas, and private treatment from Dr. Garcia in Oklahoma City.  

5.  Once any available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA examination with the appropriate specialist to determine the nature and likely etiology of his claimed skin disorders.  All studies deemed appropriate should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner for review in conjunction with this examination.  This fact should be so indicated in the examination report. 

Based on a thorough review of the claims file and any examination findings, the examiner should first identify the nature of the claimed skin disorders.  The examiner is then requested to provide a clear, well-supported medical opinion as to whether it is at least as likely as not (or the evidence is at least in approximate balance) that any currently diagnosed skin disorder was incurred in or is related to the Veteran's period of service. 

For purposes of the medical opinion sought, the examiner should specifically consider the following:

* The Veteran has provided credible lay statements that his skin problems date back to his period of service. 

* The fact that symptoms or treatment may not have been documented during service or in the first post-service year is not fatal to a Veteran's claim for service connection, especially when other evidence may show a link to service.

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

6. Once all the available records have been associated with the claims file, the RO/AMC should schedule the Veteran for an appropriate audiology examination.  The Veteran's claims file must be made available to the audiologist, and the audiologist should indicate in his/her report whether or not the claims file was reviewed.  The VA examiner should identify the nature and etiology of the Veteran's right ear hearings loss. 

In the examination report, the VA examiner should include all the findings taken during the controlled speech discrimination (Maryland CNC) and a puretone audiometric testing.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any right ear hearing loss found on examination is etiologically related to his period of service.  In particular, the examiner should discuss whether any right ear hearing loss disability is consistent with the Veteran's military service.  It is noted that VA has already concede inservice acoustic trauma. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the VA examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that. 

7. The RO/AMC should then re-adjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board will take this opportunity to advise the Veteran that completion of the actions directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


